Citation Nr: 1523366	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  08-00 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for degenerative joint disease, left knee, status-post complete medial meniscectomy, initially rated as 10 percent disabling prior to March 15, 2014, and 20 percent thereafter.


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to September 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, established service connection for the left knee disorder, evaluated as 10 percent disabling, effective from July 12, 2005. 

In November 2011, November 2013, and November 2014, the Board remanded this matter for further development which has been completed, and the case has been returned to the Board for appellate consideration.  

During the pendency of the appeal, in a March 2014 rating decision, the Agency of Original Jurisdiction (AOJ) increased the disability evaluation for the left knee disorder to 20 percent disabling effective March 15, 2014.  Since the AOJ did not assign the maximum disability rating possible, the appeal for a higher disability rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

In an April 2014 statement, the Veteran indicated that he no longer wished to be represented by The American Legion. As he has not appointed another representative, he is currently unrepresented.


FINDINGS OF FACT

1.  For the entire appeal period at issue, the Veteran's left knee disability has been manifested by removal of semilunar cartilage that has remained symptomatic.    

2.  The evidence has not shown ankylosis, instability or subluxation in the Veteran's left knee during the course of his appeal.
 
3.  Prior to March 15, 2014, even considering functional impairment caused by factors such as pain, weakness, stiffness, fatigability, and lack of endurance, the evidence of record has not shown limitation of flexion that warranted a rating in excess of 10 percent or limitation of extension that warranted a compensable rating. 

4.  Prior to March 15, 2014, episodes of pain and effusion into the left knee joint were shown but locking of the joint was not shown.  

5.  Since March 15, 2014, even considering functional impairment caused by factors such as pain, weakness, stiffness, fatigability, and lack of endurance, the Veteran has demonstrated range of motion in his left knee from 0 to 30 degrees.  

6.  Since March 15, 2014, the Veteran has not been shown to experience episodes of locking or effusion in his left knee.


CONCLUSIONS OF LAW

1.  For the entire appeal period at issue, the criteria for a separate 10 percent rating for removal of symptomatic semilunar cartilage were met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5259 (2014).

2.  Prior to March 15, 2014, criteria for a rating in excess of 10 percent for degenerative joint disease, left knee, status-post complete medial meniscectomy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5256-5262 (2014).

3.  Since March 15, 2014, criteria for a rating in excess of 20 percent for degenerative joint disease, left knee, status-post complete medial meniscectomy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5256-5262 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All available private and VA treatment records have been obtained. 

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  The examiners had access to the Veteran's claims file and had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, there has been no allegation that the Veteran's service-connected disability has worsened since his most recent VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (explaining that the requirement of a "contemporaneous" examination does not require a new examination based upon the mere passage of time).  Moreover, the Veteran has not objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

Of note, the Board remanded the Veteran's claim most recently in November 2014 in order to obtain additional private treatment records which have been associated with the claims file.  As such, the Board's order was fully complied with, and there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

For historical purposes, the Veteran submitted a claim of entitlement to service connection for a left knee disability in July 2005.  The Veteran was granted service connection for degenerative joint disease of the left knee status post complete medial meniscectomy and assigned a 10 percent rating effective July 12, 2005, under Diagnostic Code 5260.  38 C.F.R. §4.71a.  The Veteran disagreed with the rating assigned, and this appeal ensued.  A rating decision issued in March 2014 granted a 20 percent rating for the Veteran's left knee effective March 15, 2014, under Diagnostic Code 5260.  Id.  

Under Diagnostic Code 5260, a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261 (limitation of extension of the leg), a zero percent rating is assigned when extension is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.  Additionally, VAOPGCPREC 23-97 held that a claimant who has both arthritis and instability of the knee may receive two separate disability ratings under Diagnostic Codes 5003-5010 and Diagnostic Code 5257 (or under Diagnostic Codes 5258-9) without violating the prohibition of pyramiding of ratings.  It was specified that, for a knee disorder already rated under Diagnostic Code 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261.

Diagnostic Code 5256, which evaluates ankylosis of the knee, assigns a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is assigned when there is ankylosis of the knee in flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256. 

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment.  Diagnostic Code 5257 is not predicated on loss of range of motion. See Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

When semilunar cartilage (synonymous with the meniscus) is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  When semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5259. Additionally, General Counsel Opinion 9-98 directs that with respect to Diagnostic Code 5259, limitation of motion is a relevant consideration and the provisions of 38 C.F.R. § 4.40 and 4.45 therefore must be considered.

A review of the Veteran's service treatment reports reflects that he underwent a complete medial meniscectomy of the left knee in March 1980 while in service.  

At an October 2005 VA examination, the Veteran ambulated with a symmetric, non-antalgic gait, which was well-coordinated and balanced.  He did not use a cane or walker and he had no limp.  Inspection of the left knee revealed no obvious deformity or abnormality to the boney structures.  He had range of motion from 0 degrees extension to 120 degrees of flexion without pain.  He had no pain with repetitive motion and no loss of motion with repetitive use of the left knee.  He had some discomfort with McMurray's testing.  He had good stability to varus and valgus stressing at both neutral and 30 degrees of flexion.  He had a negative anterior and posterior drawer test and negative Lachman's test.  He had some mild tenderness to palpation at the medial joint line.  The lateral joint line and patella were non-tender.  Passively his motion was identical to the active range of motion which was noted to be 0 degrees to 120 degrees and painless.
 
Private treatment reports from Methodist LeBonheur Healthcare Rehabilitation Services reflect a report of left knee "nerve pain" in January 2007.  

Private treatment reports from Specialty Orthopedics reflect that the Veteran was noted to be losing flexion in his knee and range of motion was from 0 to 50 degrees. He underwent an injection in his left knee in March 2007.  

At a November 2007 VA examination, the Veteran reported pain, decreased function, easy fatigability, and weakness with repetitive use.  The examiner indicated that the Veteran worked in a job where he did some desk work and some physical work but he was getting to the point where he could only do sedentary work.  He ambulated with no brace or assistive device.  He was only able to walk a few blocks.  Physical examination revealed range of motion of the left knee from 0 degrees to 60 degrees actively and passively.  There was pain throughout the arc of motion and worsening pain with three repetitions but no decreased motion with three repetitions.  He was stable to varus and valgus stress and anterior and posterior drawer.  The examiner was unable to perform Lachman's test.  McMurray's was moderately painful with no click.  There was palpable dorsalis pedis pulse and sensation was intact to light touch.  X-rays of the left knee revealed severe tricompartmental degenerative arthritis.  The examiner indicated that pain could further limit function particularly after the Veteran was on his feet all day but the examiner was unable to express this in terms of additional limitation of motion.  

At a January 2012 VA examination, the Veteran reported that he had pain, swelling, and difficulty going up and down stairs for a prolonged time.  He indicated that the pain woke him up at night and he had injections in the past with no relief.  The Veteran reported that he had flare ups with activity requiring rest.  Range of motion testing revealed flexion of the left knee to 90 degrees with objective evidence of painful motion at 80 degrees and extension was to 10 degrees.  Following repetitive motion, flexion was to 80 degrees and extension was to 10 degrees.  There was less movement than normal, pain on movement, and swelling following repetitive use.  There was tenderness or pain to palpation for joint line or soft tissue of the left knee.  Joint stability testing was normal and there was no evidence or history of recurrent patellar subluxation/dislocation.  The examiner indicated that there were frequent episodes of joint pain and frequent episodes of joint effusion but no locking.  The Veteran ambulated with no assistive devices.  There was x-ray evidence of degenerative arthritis but no x-ray evidence of patellar subluxation.  The examiner opined that the Veteran's left knee disability impacted his employment in that he was unable to perform work that required prolonged standing or walking.  The examiner noted that tingling and nerve pain in the knee would not be a result of osteoarthritis in the knee.  

At a March 2012 VA examination, the Veteran reported flare-ups which resulted in limited mobility and increased pain.  The Veteran diagnosed the Veteran with osteoarthritis and a meniscal tear.  The examiner reviewed the Veteran's claims file.  Range of motion testing revealed flexion was to 80 degrees with objective evidence of painful motion at 0 degrees and extension of 0 degrees with objective evidence of painful motion at 0 degrees.  The Veteran was able to perform three repetitions of motion with no change in the range of motion.  The examiner indicated that the Veteran had less movement than normal, weakened movement, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  There was tenderness or pain to palpation for joint line or soft tissue of the left knee.  Muscle strength testing was 4/5 which indicates active movement against some resistance.  The examiner was unable to perform joint stability testing.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran was noted to have a meniscal tear with residual pain and knee degeneration.  The Veteran ambulated without the use of assistive devices.  With regard to the impact on the Veteran's ability to work, the examiner found that the Veteran's left knee disability resulted in diminished ability to stand, walk, push, pull, and work a clutch.  

In a July 2012 addendum opinion, a VA examiner reviewed the claims file and the examiner indicated that stability testing was unable to be performed [at the March 2012 VA examination] due to inability by the Veteran to relax the quadriceps and hamstring muscles during the examination.  The examiner noted that there was a record of nondescript nerve pain and tingling in the knee in 2007 which was not present at the time of the most recent examination. 

At a July 2014 VA examination, the examiner reviewed the claims file and noted a diagnosis of osteoarthritis of the left knee.  The Veteran reported that he was unable to hold the clutch on a truck and had to get a new job.  He had pain with ambulation and had tried pain pills and injections without relief.  The Veteran denied flare-ups that impacted the function of the knee.  Range of motion testing revealed flexion to 30 degrees with objective evidence of pain at 30 degrees and 0 degrees of extension with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions and had less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing and no additional limitation of motion.  There was tenderness or pain for joint line or soft tissues of the knee.  Muscle strength testing was normal.  The examiner was unable to perform joint stability testing.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The examiner noted that the Veteran had severe lymphedema of the bilateral lower extremities which obscured his ability to perform provocative maneuvers and perform ligamentous examination.  The examiner indicated that much of the Veteran's decreased range of motion was due to severe lymphedema and body habitus.  The Veteran ambulated without the use of assistive devices.  With regard to the left knee impact on the Veteran's ability to work, the examiner indicated that the Veteran was unable to walk distances or bend the knee to a functional degree.  

A.  Separate Rating for Removal of Symptomatic Semilunar Cartilage

Having reviewed the evidence as reported above, the Board has determined that the Veteran's service-connected left knee disability warrants a separate 10 percent rating for removal of symptomatic semilunar cartilage pursuant to DC 5259.  As noted, DC 5259 provides that a 10 percent rating is awarded for removal of symptomatic semilunar cartilage.  At the October 2005 VA examination, the Veteran had some discomfort with McMurray's testing.  At the November 2007 VA examination, McMurray's was moderately painful with no click.  Based on these findings, the Board concludes that a separate 10 percent rating is warranted for removal of symptomatic semilunar cartilage.  38 C.F.R. 4.71a, DC 5259.

A 20 percent rating may be assigned under DC 5258, when there is evidence of dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  However, here, there was no evidence of "locking," pain, or effusion at the VA examinations in October 2005, November 2007, or March 2012.  Moreover, while the January 2012 VA examiner indicated that there was evidence of frequent episodes of pain and effusion into the joint, the examiner did not find frequent episodes of "locking."  Similarly, the March 2014 VA examination report did not reflect evidence of "locking," pain, or effusion into the knee joint. Consequently, a separate rating is not warranted for the left knee under DC 5258.  

B.  Period Prior to March 15, 2014

Having reviewed the evidence as reported above, the Board has determined that the Veteran's service-connected left knee disability does not warrant a rating in excess of 10 percent for the period prior to March 15, 2014.  

As described above, prior to March 2014, the Veteran's flexion in his left knee was limited to 50 degrees on one occasion, but he demonstrated considerably more flexion on other range of motion tests.  For example, the Veteran demonstrated 120 degrees of flexion in October 2005, 60 degrees of flexion in 2007, 90 degrees of flexion in January 2012, and 80 degrees in March 2012.  As noted, the Veteran is assigned a 10 percent rating for limitation of flexion prior to March 2014.  Under DC 5260 a rating in excess of 10 percent requires flexion to be limited to 30 degrees.  That clearly was not shown. Of note, a 10 percent rating requires flexion limited to 45 degrees, but as shown, the Veteran did not even demonstrate that prior to March 2014.  As such a rating in excess of 10 percent is not warranted based on limitation of flexion prior to March 2014.  

As noted, separate compensable ratings may be assigned for limitation of flexion and limitation of extension.  However, for the following reasons, the Board does not believe that a compensable rating is warranted for the Veteran's left knee at any time during the course of the appeal.

In reaching this conclusion, the Board acknowledges that range of motion testing did on one occasion (at the January 2012 VA examination) find the Veteran's left knee extension to be limited to 10 degrees, which could support a 10 percent rating.  However, that was the only time out of at least six range of motion tests that the Veteran ever showed anything other than full extension.  In fact, a range of motion test just two months later, in March 2012, the Veteran demonstrated full extension.  Given that multiple range of motion tests both before and shortly after the January 2012 test found full extension, the Board concludes that the isolated finding of limitation of extension in January 2012 is an outlier and not indicative of an actual deterioration of the range of motion in the Veteran's left knee.  Thus, a staged rating is not considered to be appropriate.
In reaching the conclusion that higher ratings are not warranted based on limitation of motion, the Board has considered whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40. 

In this case, while the Veteran reported experiencing pain with range of motion testing, and the March 2012 examiner noted less movement than normal, pain on movement, and swelling following repetitive use, no additional limitation of motion was found after repetitive testing at any of the VA examinations performed during the relevant time period at issue.  Consequently, pain was not found to cause functional limitation to the point that a rating in excess of 10 percent would be warranted.  To this end, even if flexion or extension were slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not because as noted, there was no additional loss of motion after repetitive motion.  Moreover, while the Veteran may have had some pain with range of motion, the pain was consistently found to begin beyond a level of motion for which a higher rating could be assigned.

The Board has also considered whether compensable ratings are warranted under any other relevant DCs.  

In this case, there is no evidence of recurrent subluxation or lateral instability.  Joint stability testing was normal at the VA examinations in October 2005, November 2007, and January 2012.  At the March 2012 VA examination, the examiner was unable to perform joint stability testing due to the Veteran's inability to relax the quadriceps and hamstring muscles during the examination.  Nevertheless, there has not been any suggestion that the Veteran's left knee is unstable, and he does not use a brace or cane.  Moreover, there was no evidence or history of recurrent patellar subluxation/dislocation at any of the VA examinations performed in 2005, 2007, and 2012.  Consequently, a separate compensable rating for the Veteran's left knee is not warranted under DC 5257.  

The only other DCs pertaining to the knee are DC 5256 (ankylosis of the knee), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum).  The Veteran does not warrant compensable ratings under any of these DCs as none of these conditions have been shown.  

As described, for the period prior to March 15, 2014, a rating in excess of 10 percent for the Veteran's left knee disability is not warranted, with the exception of the separate 10 percent rating that was assigned for the meniscectomy residuals.   

C.  Period since March 15, 2014

Having reviewed the evidence as reported above, the Board has determined that the Veteran's service-connected left knee disability does not warrant a rating in excess of 20 percent for the period since March 15, 2014.  

As described, since March 2014, the Veteran has not been shown to have flexion in his left knee that was limited to less than 15 degrees and he has not been shown to have less than full extension.  Extension limited to 10 degrees and flexion limited to15 degrees has not been shown during the relevant time period at issue.  Therefore, a knee rating in excess of 20 percent is not warranted based on limitation of flexion and a separate compensable rating is not warranted for limitation of extension.  38 C.F.R. 4.71a, DCs 5260, 5261.

In reaching this conclusion, the Board has considered whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40. 

In this case, while the Veteran reported experiencing pain with range of motion testing, and the March 2014 examiner noted disturbance of locomotion and interference with sitting, standing, and weight-bearing, but no additional limitation of motion was found after repetitive testing.  Consequently, pain and other factors were not found to cause functional limitation to the point that a rating in excess of 20 percent would be warranted.  To this end, even if flexion or extension were slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, while there was some evidence of functional impact due to the knee, the Veteran had no additional limitation of motion after three repetitions.  That is, the range of motion was not shown to be so functionally limited by pain as to warrant a higher rating.   

The Board has also considered whether compensable ratings are warranted under any other relevant DCs.  

In this case, there is no evidence of recurrent subluxation.  There was no evidence or history of recurrent patellar subluxation/dislocation at the March 2014 VA examination.  Additionally, the examiner was unable to perform joint stability testing at the examination due to severe lymphedema of the bilateral lower extremities which obscured the Veteran's ability to perform provocative maneuvers.  However, there was no allegation of instability, and the Veteran was found not to use any assistive devices at the 2014 VA examination, which might suggest instability.  Consequently, a separate compensable rating is not warranted under DC 5257.   

The only other DCs pertaining to the knee are DC 5256 (ankylosis of the knee), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum).  The Veteran does not warrant a higher rating under any of these DCs as none of these conditions have been shown.  

As described, for the period since March 15, 2014, a schedular rating in excess of 20 percent (other than the separate 10 percent rating assigned for the Veteran's meniscectomy residuals) for the Veteran's left knee disability is not warranted.   

III.  Extraschedular Considerations

The Board has additionally considered whether referral for consideration of an extraschedular rating is warranted. 38 C.F.R. § 3.321(b)(1).  The Court of Appeals for Veterans Claims (Court) has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The medical evidence fails to show anything unique or unusual about the Veteran's left knee disability that would render the schedular criteria inadequate.  The Veteran's symptoms of his left knee disability have been specifically considered by the examiners of record which formed the basis for the schedular ratings that were assigned.  That is, the schedular rating criteria contemplated pain, limitation of motion, and stability, as well as any residuals from the Veteran's in-service meniscectomy.  Moreover, it is observed that the Veteran does not use any assistive devices such as a cane that might be argued could make his knee disability unusual.  As such, the schedular rating criteria is felt to adequately describe the Veteran's left knee symptomatology, and therefore referral for consideration of extraschedular ratings is not warranted. 

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Veteran has not, however, alleged that he is unemployable solely on account of his service-connected left knee disability.  Likewise, none of the examiners suggested that the Veteran's left knee disability would preclude employment.  Thus, the Board finds that Rice is inapplicable since there is no evidence or allegation of unemployability due solely to the Veteran's service-connected left knee disability.  


ORDER

A separate 10 percent rating for removal of semilunar cartilage that has remained symptomatic is granted, subject to the laws and regulations governing the award of monetary benefits.  

An increased evaluation for degenerative joint disease, left knee, status-post complete medial meniscectomy, initially rated as 10 percent disabling prior to March 15, 2014, and 20 percent thereafter is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


